


Exhibit 10.1


AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This Amended and Restated Employment Agreement (the “Agreement”) is made and
entered into this 22nd day of October, 2013, by and between First Mid-Illinois
Bancshares, Inc. (“the Company”), a corporation with its principal place of
business located in Mattoon, Illinois, and Joseph R. Dively (“Executive”).


WHEREAS, the Company and Executive are party to that certain Employment
Agreement, dated as of April 27, 2011 and effective as of May 9, 2011 (the
“Original Employment Agreement”), pursuant to which the Company agrees to employ
Executive as Senior Vice President of the Company and President of First
Mid-Illinois Bank and Trust, N.A. (the “Bank”); and


WHEREAS, the Company and Executive are hereby agreeing to amend and restate the
Original Agreement in its entirety on the terms and subject to the conditions
set forth herein.


NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements contained herein, the parties hereto acknowledge and agree as
follows:


ARTICLE ONE
TERM AND NATURE OF AGREEMENT


1.01     Term of Agreement. The term of this Agreement shall commence on January
1, 2014 (the “Effective Date”) and shall continue until December 31, 2016.
Thereafter, unless Executive’s employment with the Company has been previously
terminated, Executive shall continue his employment with the Company on an at
will basis and, except as provided in Articles Five, Six and Seven, this
Agreement shall terminate unless extended by mutual written agreement. The
Original Agreement shall continue to be effective and in full force and effect
at all times from the date hereof up until the Effective Date, at which time
this Agreement shall amend and replace the Original Agreement in its entirety.


1.02     Employment. The Company agrees to employ Executive as President and
Chief Executive Officer of the Company, and to continue to employ Executive as
President of the Bank, commencing on the Effective Date. Executive accepts such
employment by the Company on the terms and conditions herein set forth. The
duties of Executive shall be determined by the Company’s Board of Directors and
Executive shall adhere to the policies and procedures of the Company and shall
follow the supervision and direction of the Board in the performance of such
duties. During the term of his employment, Executive agrees to devote his full
working time, attention and energies to the diligent and satisfactory
performance of his duties hereunder. Executive shall not, while he is employed
by the Company, engage in any activity which would (a) interfere with, or have
an adverse effect on, the reputation, goodwill or any business relationship of
the Company or any of its subsidiaries; (b) result in economic harm to the
Company or any of its subsidiaries; or (c) result in a breach of Section Six of
the Agreement.




ARTICLE TWO
COMPENSATION AND BENEFITS


While Executive is employed with the Company during the term of this Agreement,
the Company shall provide Executive with the following compensation and
benefits:


2.01     Base Salary. The Company shall pay Executive an annual base salary of
$320,000 per fiscal year, payable in accordance with the Company’s customary
payroll practices for executive employees. The Board may review and adjust
Executive’s base salary from year to year; provided, however, that during the
term of Executive’s employment, the Company shall not decrease Executive’s base
salary.


2.02     Incentive Compensation Plan. Executive shall participate in the First
Mid-Illinois Bancshares, Inc. Incentive Compensation Plan in accordance with the
terms and conditions of such Plan. Pursuant to the Plan, Executive shall have an
opportunity to receive incentive compensation of up to a maximum of 50% of
Executive’s annual base salary. The incentive compensation payable for a
particular fiscal year will be based upon the attainment of the performance
goals in effect under the Plan for such year and will be paid in accordance with
the terms of the Plan and at the sole discretion of the Board.










--------------------------------------------------------------------------------




2.03     Deferred Compensation Plan. Executive may participate in the First
Mid-Illinois Bancshares, Inc. Deferred Compensation Plan in accordance with the
terms and conditions of such Plan.


2.04     Stock Incentive Plan. Executive may participate in the First
Mid-Illinois Bancshares, Inc. 2007 Stock Incentive Plan.


2.05     Vacation. Executive shall be entitled to four (4) weeks of paid
vacation each year during the term of this Agreement.


2.06    Fringe Benefits. The Company shall provide the following additional
fringe benefits to Executive:


(a)    Use of a Company-owned or leased vehicle for professional and personal
use, or an $800 per month vehicle allowance for such uses, as may be agreed to
by the Company and Executive.


(b)    An amount equal to the annual dues for a Class “H” membership at the
Mattoon Golf and Country Club.


2.07     Other Benefits. Executive shall be eligible (to the extent he
qualifies) to participate in any other retirement, health, accident and
disability insurance, or similar employee benefit plans as may be maintained
from time to time by the Company for its other executives or employees subject
to and on a consistent basis with the terms, conditions and overall
administration of such plans.


2.08     Business Expenses. Executive shall be entitled to reimbursement by the
Company for all reasonable expenses actually and necessarily incurred by him on
its behalf in the course of his employment hereunder and in accordance with
expense reimbursement plans and policies of the Company from time to time in
effect for executive employees.


2.09     Withholding. All salary, incentive compensation and other benefits
provided to Executive pursuant to this Agreement shall be subject to withholding
for federal, state or local taxes, amounts withheld under applicable employee
benefit plans, policies or programs, and any other amounts that may be required
to be withheld by law, judicial order or otherwise or by agreement with, or
consent of, Executive.


ARTICLE THREE
DEATH OF EXECUTIVE


This Agreement shall terminate prior to the end of the term described in Section
1.01 upon Executive’s termination of employment with the Company due to his
death. Upon Executive’s termination due to death, the Company shall pay
Executive’s estate the amount of Executive’s annual base salary and any accrued
but unused vacation time earned through the date of such death and any incentive
compensation earned for the preceding fiscal year that is not yet paid as of the
date of such death.


ARTICLE FOUR
TERMINATION OF EMPLOYMENT


Executive’s employment with the Company may be terminated by Executive or by the
Company at any time for any reason. Upon Executive’s termination of employment
prior to the end of the term of the Agreement, the Company shall pay Executive
as follows:


4.01     Termination by the Company for Other than Cause. If the Company
terminates Executive’s employment for any reason other than Cause, the Company
shall pay Executive the following:


(a)     An amount equal to Executive’s monthly base salary in effect at the time
of such termination of employment for a period of twelve months thereafter. Such
amount shall be paid to Executive periodically in accordance with the Company’s
customary payroll practices for executive employees.
(b)     The base salary and accrued but unused paid vacation time earned through
the date of termination and any incentive compensation earned for the proceeding
fiscal year that is not yet paid.


(c)     Continued coverage for executive and/or Executive’s family under the
Company’s health plan pursuant to Title I, Part 6 of the Employee Retirement
Income Security Act of 1974 (“COBRA”) and for such purpose the date of
Executive’s termination of employment shall be considered the date of the
“qualifying event” as such term is defined by COBRA. During the twelve month
period beginning on the date of such termination, the Executive shall be charged
for such coverage in the amount that he would have paid for such coverage had he
remained employed by the Company, and for the duration of the COBRA period, the
Executive shall be charged for such coverage in accordance with the provisions
of COBRA.




--------------------------------------------------------------------------------




For purposes of this Agreement, “Cause” shall mean Executive’s (i) conviction in
a court of law of (or entering a plea of guilty or no contest to) any crime or
offense involving fraud, dishonesty or breach of trust or involving a felony;
(ii) performance of any act which, if known to the customers, clients,
stockholders or regulators of the Company, would materially and adversely impact
the business of the Company; (iii) act or omission that causes a regulatory body
with jurisdiction over the Company to demand, request, or recommend that
Executive be suspended or removed from any position in which Executive serves
with the Company; (iv) substantial nonperformance of any of his obligations
under this Agreement; (v) misappropriation of or intentional material damage to
the property or business of the Company or any affiliate; or (vi) breach of
Article Five or Six of this Agreement.


4.02     Termination Following a Change in Control. Notwithstanding Section
4.01, if, following a Change in Control, Executive’s employment is terminated by
the Company (or any successor thereto) for any reason other than Cause, or if
Executive terminates his employment because of a decrease in his then current
base salary or a substantial diminution in his position and responsibilities,
the Company (or any successor thereto) shall pay Executive the following:


(a)     Two times Executive’s annual base salary in effect at the time of such
termination. Such amount shall be paid periodically in accordance with the
Company’s or successor’s customary payroll practices for executive employees.


(b)     An amount equal to the incentive compensation earned by or paid to
Executive for the fiscal year immediately preceding the year in which
Executive’s termination of employment occurs. Such amount shall be paid to
Executive in a lump sum as soon as practicable after the date of his
termination.


(c)     The base salary and accrued but unused paid vacation time earned through
the date of termination and any incentive compensation earned for the preceding
fiscal year that is not yet paid.


(d)     Continued coverage for Executive and/or Executive’s family under the
Company’s health plan pursuant to Title I, Part 6 of the Employee Retirement
Income Security Act of 1974 (“COBRA”) and for such purpose the date of
Executive’s termination of employment shall be considered the date of the
“qualifying event” as such term is defined by COBRA. During the twelve month
period beginning on the date of such termination, the Executive shall be charged
for such coverage in the amount that he would have paid for such coverage had he
remained employed by the Company, and for the duration of the COBRA period, the
Executive shall be charged for such coverage in accordance with the provisions
of COBRA.


For the purposes of this Agreement, “Change of Control” shall have the meaning
as set forth in the First Mid-Illinois Bancshares, Inc. 2007 Stock Incentive
Plan (or successor stock incentive plan maintained by the Company).


4.03     Other Termination of Employment. If, prior to the end of the term of
this Agreement, the Company terminates Executive’s employment for Cause, or if
Executive terminates his employment for any reason other than as described in
Section 4.02 above, the Company shall pay Executive the base salary and accrued
but unused paid vacation time earned through the date of such termination and
any incentive compensation earned for the preceding fiscal year that is not yet
paid.


4.04     Key Employee Status. If at the time of such termination of employment
Executive is a “Key Employee” as defined in Section 416(i) of the Internal
Revenue Code (without reference to paragraph thereof), and the amounts payable
to Executive pursuant to Article Four are subject to Section 409A of the
Internal Revenue Code, payment of such amounts shall not commence until six
months following Manager’s termination of employment, with the first payment to
include the payments that otherwise would have been made during such six-month
period.


ARTICLE FIVE
CONFIDENTIAL INFORMATION


5.01     Non-Disclosure of Confidential Information. During his employment with
Company, and after his termination of such employment, for any reason, with the
Company, Executive shall not, in any form or manner, directly or indirectly,
use, divulge, disclose or communicate to any person, entity, firm, corporation
or any other third party, any Confidential Information, except as required in
the performance of Executive’s duties hereunder, as required by law or as
necessary in conjunction with legal proceedings.


5.02     Definition of Confidential Information. For the purposes of this
Agreement, the term “Confidential Information” shall mean any and all
information either developed by Executive during his employment with the Company
and used by the Company or its affiliates or developed by or for the Company or
its affiliates of which Executive gained knowledge by reason of his employment
with the Company that is not readily available in or known to the general public
or the industry in which the Company or any affiliate is or becomes engaged.
Such Confidential Information shall include, but shall not be limited to, any




--------------------------------------------------------------------------------




technical or non-technical data, formulae, compilations, programs, devices,
methods, techniques, procedures, manuals, financial data, business plans, lists
of actual or potential customers, lists of employees and any information
regarding the Company’s or any affiliate’s products, marketing or database. The
Company and Executive acknowledge and agree that such Confidential Information
is extremely valuable to the Company and may constitute trade secret information
under applicable law. In the event that any part of the Confidential Information
becomes generally known to the public through legitimate origins (other than by
the breach of this Agreement by Executive or by other misappropriation of the
Confidential Information), that part of the Confidential Information shall no
longer be deemed Confidential Information for the purposes of this Agreement,
but Executive shall continue to be bound by the terms of this Agreement as to
all other Confidential Information.


5.03     Delivery upon Termination. Upon termination of Executive’s employment
with the Company for any reason, Executive shall promptly deliver to the Company
all correspondence, files, manuals, letters, notes, notebooks, reports,
programs, plans, proposals, financial documents, and any other documents or data
concerning the Company’s or any affiliate’s customers, database, business plan,
marketing strategies, processes or other materials which contain Confidential
Information, together with all other property of the Company or any affiliate in
Executive’s possession, custody or control.


ARTICLE SIX
NON-COMPETE AND NON-SOLICITATION COVENANTS


6.01     Covenant Not to Compete. During the term of this Agreement and for a
period of two years following the later of the termination of Executive’s
employment for any reason, Executive shall not, on behalf of himself or on
behalf of another person, corporation, partnership, trust or other entity,
within a one hundred mile radius of any location where the Company or any
affiliate conducts business.


(a)     Directly or indirectly own, manage, operate, control, participate in the
ownership, management, operation or control of, be connected with or have any
financial interest in, or serve as an officer, employee, advisor, consultant,
agent or otherwise to any person, firm, partnership, corporation, trust or other
entity which owns or operates a business similar to that of the Company or its
affiliates.


(b)     Solicit for sale, represent, and/or sell Competing Products to any
person or entity who or which was the Company’s customer or client during the
last two years of Executive’s employment. “Competing Products,” for purposes of
this Agreement, means products or services which are similar to, compete with,
or can be used for the same purposes as products or services sold or offered for
sale by the Company or any affiliate or which were in development by the Company
or any affiliate within the last two years of Executive’s employment.


6.02     Covenant Not to Solicit. For a period of two years following the later
of the termination of Executive’s employment for any reason or the last day of
the term of this Agreement, Executive shall not:


(a)     Attempt in any manner to solicit from any client or customer business of
the type performed by the Company or any affiliate or persuade any client or
customer of the Company or any affiliate to cease to do such business or to
reduce the amount of such business which any such client or customer has
customarily done or contemplates doing with the Company or any affiliate,
whether or not the relationship between the Company or affiliate and such client
or customer was originally established in whole or in part through Executive’s
efforts.


(b)     Render any services of the type rendered by the Company or any affiliate
for any client or customer of the Company.


(c)     Solicit or encourage, or assist any other person to solicit or
encourage, any employees, agents or representatives of the Company or an
affiliate to terminate or alter their relationship with the Company or any
affiliate.


(d)     Do not cause to be done, directly or indirectly, any acts which may
impair the relationship between the Company or any affiliate with their
respective clients, customers or employees.


ARTICLE SEVEN
REMEDIES


Executive acknowledges that compliance with the provisions of Articles Five and
Six herein is necessary to protect the business, goodwill and proprietary
information of the Company and that a breach of these covenants will irreparably
and continually damage the Company for which money damages may be inadequate.
Consequently, Executive agrees that, in the event that he breaches or threatens
to breach any of these provisions, the Company shall be entitled to both (a) a
temporary,




--------------------------------------------------------------------------------




preliminary or permanent injunction in order to prevent the continuation of such
harm; and (b) money damages insofar as they can be determined. In addition, the
Company will cease payment of all compensation and benefits under Articles Three
and Four hereof. In the event that any of the provisions, covenants, warranties
or agreements in this Agreement are held to be in any respect an unreasonable
restriction upon the Executive or are otherwise invalid, for whatsoever cause,
then the court so holding shall reduce, and is so authorized to reduce, the
territory to which it pertains and/or the period of time in which it operates,
or the scope of activity to which it pertains or effect any other change to the
extent necessary to render any of the restrictions of this Agreement
enforceable.


ARTICLE EIGHT
MISCELLANEOUS


8.01     Successors and Assignability.


(a)     No rights or obligations of the Company under this Agreement may be
assigned or transferred except that the Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.


(b)     No rights or obligations of Executive under this Agreement may be
assigned or transferred by Executive other than his rights to payments or
benefits hereunder which may be transferred only by will or the laws of descent
and distribution.


8.02     Entire Agreement. This Agreement contains the entire agreement between
the parties with respect to the subject matter hereof and may not be modified
except in writing by the parties hereto. Furthermore, the parties hereto
specifically agree that all prior agreements, whether written or oral, relating
to Executive’s employment by the Company shall be or no further force or effect
from and after the date of hereof.


8.03     Severability. If any phrase, clause or provision of this Agreement is
deemed invalid or unenforceable, such phrase, clause or provision shall be
deemed severed from this Agreement, but will not affect any other provisions of
this Agreement, which shall otherwise remain in full force and effect. If any
restriction or limitation in this Agreement is deemed to be unreasonable,
onerous or unduly restrictive, it shall not be stricken in its entirety and held
totally void and unenforceable, but shall be deemed rewritten and shall remain
effective to the maximum extent permissible within reasonable bounds.
8.04     Controlling Law and Jurisdiction. This Agreement shall be governed by
and interpreted and construed according to the laws of the State of Illinois.
The parties hereby consent to the jurisdiction of the state and federal courts
in the State of Illinois in the event that any disputes arise under this
Agreement.


8.05    Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
(a) on the date of service if served personally on the party to whom notice is
to be given; (b) on the day after delivery to an overnight courier service; (c)
on the day of transmission if sent via facsimile to the facsimile number given
below; or (d) on the third day after mailing, if mailed to the party to whom
notice is to be given, by first class mail, registered or certified, postage
prepaid and properly addressed, to the party as follows:


If to Executive:        Joseph R. Dively
13179 E CR 720N
Charleston, IL 61920


If to the Company:    First Mid-Illinois Bancshares, Inc.
1515 Charleston Avenue
Mattoon IL 61938
Facsimile: 217-258-0485




Any party may change its address for the purpose of this Section by giving the
other party written notice of its new address in the manner set forth above.


[Signature Page Follows]


    




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


FIRST MID-ILLINOIS BANCSHARES, INC.






By:    [lumpkin.jpg]        
Title:    Chairman, Compensation Committee                     


EXECUTIVE
[dively.jpg]
Joseph R. Dively




